                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  JOHN LOVEDAY,                                     )
                                                    )
             Plaintiff,                             )
                                                    )
  v.                                                )       No. 2:20-CV-00089-JRG-CRW
                                                    )
  DOUG SEALS, HANCOCK COUNTY                        )
  JAIL, BETH MARTIN, and JOHN DOE,                  )
                                                    )
             Defendants.                            )

                                   MEMORANDUM OPINION

        Plaintiff, a prisoner of the Tennessee Department of Correction, has filed a motion for leave

 to proceed in forma pauperis [Doc. 4] and a pro se complaint for violation of §1983 arising out of

 his allegation that Defendant Hancock County Jail erroneously placed an “escape designation” in

 his jail file [Doc. 1 at 4–5]. For the reasons set forth below, Plaintiff’s motion for leave to proceed

 in forma pauperis [Doc. 4] will be GRANTED and this action will be DISMISSED because the

 complaint fails to state a claim upon which relief may be granted under § 1983.

        I.         FILING FEE

        First, it appears from Plaintiff’s motion for leave to proceed in forma pauperis [Id.] that he

 lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C.

 § 1915, the motion for leave to proceed in forma pauperis [Id.] will be GRANTED.

        Because Plaintiff is an inmate in the Morgan County Correctional Complex, he will be

 ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will

 be DIRECTED to submit to the Clerk, U.S. District Court, 220 West Depot Street, Suite 200,

 Greeneville, Tennessee 37743, as an initial partial payment, the greater of: (a) twenty percent

 (20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent




Case 2:20-cv-00089-JRG-CRW Document 5 Filed 05/05/20 Page 1 of 6 PageID #: 18
 (20%) of the average monthly balance in his inmate trust account for the six-month period

 preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the

 custodian shall submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income

 credited to Plaintiff’s trust account for the preceding month), but only when such monthly income

 exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00) has

 been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

         To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

 mail a copy of this memorandum and order to the custodian of inmate accounts at the institution

 where Plaintiff is now confined. This order shall be placed in Plaintiff’s prison file and follow

 him if he is transferred to another correctional institution. The Clerk also will be DIRECTED to

 provide a copy to the Court’s financial deputy.

         II.     SCREENING

                 A. STANDARD

         Under the Prison Litigation Reform Act, district courts must screen prisoner complaints

 and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a

 claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B)

 and 1915(A). The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556

 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals

 for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

 statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts liberally construe pro se



                                                    2

Case 2:20-cv-00089-JRG-CRW Document 5 Filed 05/05/20 Page 2 of 6 PageID #: 19
 pleadings filed in civil rights cases and hold them to a less stringent standard than formal pleadings

 drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

         A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

 acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

                  B. Allegations of the Complaint

         As set forth above, Plaintiff alleges that Defendant Hancock County Jail erroneously 1

 placed an “escape designation” in his jail file [Doc. 1 at 4] Plaintiff further asserts that this

 designation has slandered him, caused him “mental stress and anguish,” prohibited him from being

 able to be housed in an annex, prevented him from being assigned to the least restrictive work

 sectors, and denied him additional good conduct credits and access to beneficial programs [Doc.

 1 at 4–5]. Plaintiff also states that he has written numerous letters to individuals and entities to

 correct this designation, to no avail [Id.]. Plaintiff has sued Doug Seals, Hancock County Jail,

 Beth Martin, and John Doe, and seeks removal of the escape designation and compensatory

 damages [Id. at 1, 6].

                  C. Analysis

         First, Hancock County Jail is not a suable entity under § 1983, Marbry v. Corr. Med. Serv.,

 No. 99-6706, 2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000) (holding that “the Shelby County

 Jail is not an entity subject to suit under §1983”), and Plaintiff has not set forth any facts from

 which the Court can plausibly infer that any custom or policy of Hancock County caused any

 violation of his constitutional rights such that this municipality could be liable for such a violation

 under § 1983.       Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that a



         1
          While Plaintiff states that this escape designation is erroneous because he has never been charged with,
convicted of, or issued a disciplinary report for escape, he never alleges that he did not actually escape the Hancock
County Jail [Doc. 1 at 4–5].

                                                          3

Case 2:20-cv-00089-JRG-CRW Document 5 Filed 05/05/20 Page 3 of 6 PageID #: 20
 governmental entity may be liable under § 1983 only where its official custom or policy causes a

 constitutional rights violation).

         Additionally, Plaintiff does not allege that any individual Defendant had any personal

 involvement in any violation of his constitutional rights arising from the improper escape

 designation. Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a

 complaint must allege that the defendants were personally involved in the alleged deprivation of

 federal rights” to state a claim upon which relief may be granted under § 1983). Moreover, while

 Plaintiff states that he wrote letters to various individuals and entities about his improper escape

 designation, even if the Court liberally construed this allegation to assert that Plaintiff made any

 or all individual Defendants aware of this allegation, knowledge of a grievance and failure to

 remedy the issue therein is not sufficient grounds to hold a supervisory jail official liable under §

 1983. Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (finding that knowledge of a prisoner’s

 grievance and a failure to respond or remedy the complaint was insufficient to impose liability on

 supervisory personnel under § 1983).

         Further, even if Plaintiff had sued the individual responsible for his improper escape

 designation, Plaintiff’s allegation that he has been denied procedural due process with regard to

 this designation fails to state a claim upon which relief may be granted under § 1983 as Plaintiff

 does not allege that he has been denied a protected interest as a result of this designation. In Sandin

 v. Conner, 515 U.S. 472, 484 (1995), the Court found that a prisoner is entitled to the protections

 of due process only when a sanction at issue “will inevitably affect the duration of his sentence”

 or imposes an “atypical and significant hardship on the inmate in relation to the ordinary incidents

 of prison life.” Sandin, 515 U.S. at 486–87; see also Jones v. Baker, 155 F.3d 810, 812 (6th Cir.

 1998). The Sandin Court concluded that mere placement in administrative segregation did not



                                                   4

Case 2:20-cv-00089-JRG-CRW Document 5 Filed 05/05/20 Page 4 of 6 PageID #: 21
 implicate a liberty interest because that placement did not impose an atypical and significant

 hardship. Sandin, 515 U.S. at 484; Wilkinson v. Austin, 545 U.S. 209, 222-23 (2005).

         Plaintiff’s allegations that the escape designation in his jail file has denied him housing in

 an annex, a job in the least restricted work sectors, additional good time credits, and access to

 beneficial jail programs do not allege an atypical and significant hardship resulting from this

 designation. As a prisoner, Plaintiff does not have “[a] . . . constitutional right to prison

 employment or a particular prison job,” a property right to wages for his work, or a statutory right

 to sentence reduction credits. Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003). Plaintiff

 also does not have a constitutional right to a certain housing placement in jail, Montanye v.

 Haymes, 427 U.S. 236, 242 (1976), or to access to educational, vocational, or other jail programs.

 Argue v. Hofmeyer, 80 F. App’x 427, 429 (6th Cir. 2003) (holding that “[p]risoners have no

 constitutional right to rehabilitation, education, or jobs.”).

         Moreover, Plaintiff’s allegation that this designation has “slandered” him does not state a

 cognizable claim for relief under § 1983. Azar v. Conley, 456 F.2d 1382, 1389 (6th Cir. 1972)

 (holding that “the Civil Rights Act does not give rise to a cause of action for slander”).

         Accordingly, even liberally construing the complaint in Plaintiff’s favor, it fails to state a

 claim upon which relief may be granted under § 1983 and this action will be DISMISSED.

         III.    CONCLUSION

         For the reasons set forth above:

         1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 4] will be GRANTED;

         2. Plaintiff will be ASSESSED the civil filing fee of $350.00;

         3. The custodian of Plaintiff’s inmate trust account will be DIRECTED to submit the
            filing fee to the Clerk in the manner set forth above;




                                                    5

Case 2:20-cv-00089-JRG-CRW Document 5 Filed 05/05/20 Page 5 of 6 PageID #: 22
      4. The Clerk will be DIRECTED to mail a copy of this memorandum opinion and the
         accompanying order to the custodian of inmate accounts at the institution where
         Plaintiff is now confined and to furnish a copy of this order to the Court’s financial
         deputy;

      5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
         upon which relief may be granted under § 1983;

      6. Accordingly, this action will be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
         and 1915(A); and

      7. The Court CERTIFIES that any appeal from this action would not be taken in good
         faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
         Procedure.

      AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


      ENTER:


                                                   s/J. RONNIE GREER
                                              UNITED STATES DISTRICT JUDGE




                                               6

Case 2:20-cv-00089-JRG-CRW Document 5 Filed 05/05/20 Page 6 of 6 PageID #: 23
